Citation Nr: 0305191	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  99-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
following the grant of service connection for status-post 
right knee meniscus tear.

(The issue of the propriety of the initial 10 percent 
evaluation assigned following the grant of service connection 
for status-post left knee meniscus tear will be the subject 
of a later decision). 


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to June 
1997.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating action of the 
RO which, inter alia, granted service connection and assigned 
separate noncompensable disability evaluations for residuals, 
status-post meniscus tear, right and left knees, effective 
June 21, 1997.  The veteran was sent notice of this decision 
in March 1998 and a notice of disagreement was received that 
same month.  The RO issued a statement of the case in July 
1998.  A substantive appeal was received from the veteran in 
December 1998.  

In a December 1999 rating decision, the RO award an initial 
10 percent rating for each disability, from the June 21, 1997 
effective date of the grant of service connection.  

The veteran and his spouse offered testimony during a hearing 
before an RO hearing officer in March 2000, and a hearing 
before the undersigned Veterans Law Judge, at the RO, in July 
2002.  During the July 2002 hearing, the veteran clarified 
that the appeal only involves the issues referred to on the 
title page of this decision.  While the veteran had also 
perfected an appeal as to the issues of entitlement to higher 
evaluations for a finger disability, for partial blindness in 
one eye, and for hearing loss, those issues have been 
withdrawn from appellate status.

The Board's decision on the propriety of the initial 10 
percent evaluation assigned following the grant of service 
connection for status-post right knee meniscus tear is set 
forth below.  The Board is undertaking additional development 
on the issue of the propriety of the initial 10 percent 
evaluation assigned following the grant of service connection 
for status-post left knee meniscus tear, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903 (2002)).  After giving notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a higher initial evaluation for 
right knee disability has been accomplished.  

2.  Since the June 21, 1997 effective date of the grant of 
service connection for status-post right knee meniscus tear, 
symptoms associated with the right knee consist primarily of 
a noncompensable loss of right knee range of motion with pain 
and subjective complaints of pain; X-rays reveal degenerative 
joint disease.  


CONCLUSION OF LAW

As the initial 10 percent rating assigned following a grant 
of service connection for the status-post right knee meniscus 
tear was proper, the criteria for a higher evaluation have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5015, 5256, 5258, 5260, 5261, 5262, 5299-5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the claim for a higher initial 
evaluation for service-connected right knee disability has 
been accomplished.

Through the February 1998 and December 1999 rating decisions, 
the September 2000 Hearing Officer's decision, the July 1998 
statement of the case and the December 1999, September 2000 
and April 2002 supplemental statements of the case, the 
veteran and his representative have been notified of the law 
and regulations governing entitlement to the benefits he 
seeks, the evidence that has been considered in connection 
with his appeal, and the bases for the denial of the claim.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit information and evidence.  As indicated below, the RO 
has consistently obtained pertinent VA treatment records, as 
identified by the veteran, and the veteran has consistently 
submitted private medical evidence on his own.  As indicated 
above, such evidence has been summarized in the SOC, SSOCs, 
and Hearing Officer decision, through which the RO also has 
invited the veteran to identify another other information 
and/or evidence pertinent to the claim.  Hence, the Board 
also finds that the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA, has also been met.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). 

The Board also finds that all necessary development has been 
accomplished.  The veteran was afforded personal hearings 
before Regional Office personnel and before the undersigned 
Veterans Law Judge.  He also has submitted medical evidence 
and written argument in support of this claim.  Moreover, the 
RO has undertaken reasonable and appropriate efforts to 
assist him in obtaining the evidence necessary to 
substantiate his claims, including obtaining VA medical 
treatment records and arranging for the veteran to undergo 
several VA examinations.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate the existence of, any additional medical 
or other relevant evidence that is necessary for a fair 
adjudication of the claim that has not already been obtained.  
.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claim 
for a higher initial rating for right knee disability at this 
juncture, without directing or accomplishing any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

II.  Background

A review of the veteran's service medical records indicates 
that in May 1993 he underwent operative arthroscopy, excision 
of the medial plica, and primary repair of peripherally 
detached partial thickness, middle one third meniscus tear.  
Numerous records prior to that date show complaints that led 
to this treatment.  There were no post operative 
complications.  Records from July 1995 show the veteran 
complaining of right knee locking after sitting for long 
periods.  Examination showed full range of motion, positive 
crepitation and positive laxity.  The assessment was 
subluxation of the patella.  Undated service records show the 
veteran complaining of twelve days of constant pain in the 
right knee.  Examination showed negative effusion, erythema, 
McMurray, drawer and Apley's.  There was no crepitus.  X-ray 
examination was negative.  The impression was patellofemoral 
syndrome.

On VA examination in August 1997, the veteran complained of 
aching of the knee after sitting more than one hour, and 
stiffness and achiness when awakening.  He was not 
particularly limited in his walking.  Examination showed he 
ambulated in a normal manner.  The knees had no tenderness to 
palpation and no gross deformity.  Flexion was to 135 degrees 
and extension was full, without complaints of pain.  
Crepitance was palpable with external rotation of the tibia 
through range of motion.  Diagnosis was status post surgery, 
right knee.  X-ray examination showed no acute bony 
abnormality.  The impression give was normal knees.

VA outpatient treatment records dated in August 1999 show the 
veteran complaining of bilateral knee pain.  No swelling, 
tenderness, or instability was noted.  A TENS unit was 
recommended.  Records from October 1999 show knee braces 
ordered for the veteran.  

The report of a VA examination, conducted in November 1999, 
shows the veteran reporting that his knees have gotten worse.  
He complained that both knees locked up several times daily.  
He stated he could no longer run, bike or walk more than 1/3 
of a block without severe pain.  He stated that he can no 
longer go up and down stairs.  He had a TENS unit above each 
knee.  He stated that knee braces had been ordered for him.  
Physical examination showed he ambulated with an essentially 
normal gait.  He reported tenderness to palpation along the 
medial and lateral joint lines, and along the inferior 
portion of the patella of both knees.  Both knees 
hyperextended to a little over 5 degrees with pain at the 
endpoints.  Flexion was to 130 degrees with pain at the 
endpoints.  The examiner stated that he was unable to find 
any loose ligaments and palpated no crepitance on 
examination.  The diagnosis was patellofemoral syndrome, 
bilateral.  An MRI was performed on November 10, 1999.  Both 
lateral and medial menisci were demonstrated to have a normal 
appearance.  The collateral ligaments of the knee appeared 
intact.  The bony structures were unremarkable.  The 
impression given was normal exam, right knee.

In March 2000, the veteran and his spouse presented testimony 
at a hearing before an RO hearing officer.  The veteran 
complained of severe pain on a daily basis.  He reported that 
he underwent surgery for his right knee in May 1993, and that 
he recovered very quickly and with little pain.  He reported 
current complaints of pain on stairs, locking and difficulty 
running, walking and playing with his children.  

In July 2002, the veteran and his spouse presented testimony 
at a travel board hearing before the undersigned.  He stated 
that he wears braces on both knees and uses a TENS unit.  He 
noted that he was taking Naprosyn and Darvocet for pain, with 
little relief.  He stated that he can't sit or stand for long 
periods of time because his knees will lock up.  He reported 
that his disability negatively effects his ability to work in 
fields such as security, for which he has been trained, and 
impairs his ability to interact with his children.  

VA outpatient treatment reports, dated in August 2002, show 
the veteran complaining of pain, locking and giving way in 
both knees, left greater than right.  Examination showed good 
stability and no significant effusion; the ligaments appeared 
stable.  Plain X-rays showed some medial compartment 
narrowing consistent with degenerative changes.

Recently submitted evidence consists of the report of an 
August 2002 follow-up examination conducted at the veteran's 
request by the same physician, acting in a private capacity, 
who conducted the above noted VA consultation.  In this 
report, the physician noted the veteran's history and 
complaints and his report that his left knee was more 
symptomatic than his right.  Physical examination revealed no 
gross joint effusion; range of motion was described as 
satisfactory.  The ligaments were stable.  There was some 
pitting edema in the lower extremities and peripheral pulse 
and sensation were intact.  The physician's impression was 
that the veteran had degenerative changes in both knees.  


III.  Analysis

The veteran contends that the service-connected right knee 
disability rating is more severe than the initial 10 percent 
rating assigned indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  VA also has a duty to acknowledge 
all regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned after a grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

In the February 1998 rating action presently on appeal, the 
RO granted service connection and assigned a noncompensable 
evaluation under Diagnostic Code 5257, effective from the 
date of the veteran's separation from service in June 1997.  
In December 1999, the RO issued a rating decision granting a 
10 percent evaluation under Diagnostic Code 5015, also 
effective from the date of the veteran's separation from 
service in June 1997.

Diagnostic Code 5015 directs that benign new bone growths are 
to rated based on limitation of motion of affected parts as 
degenerative arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45(f).  

Here, the diagnostic codes that contemplate limitation of 
knee motion are Diagnostic Code 5256 (ankylosis of the knee), 
Diagnostic Code 5260 (limitation of flexion), and Diagnostic 
Code 5261 (limitation of extension).

Diagnostic Code 5256 provides a minimum rating of 30 percent 
for knee ankylosis at a favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees.  However, 
given the ranges of motion recorded in the medical 
examinations and treatment reports in the claims file, the 
disability at issue does not involve ankylosis, and no 
limitation of motion demonstrated has been described as 
comparable to ankylosis.  Therefore, Diagnostic Code 5256 is 
not applicable.

Under Diagnostic Code 5260, a noncompensable rating is 
assigned for flexion limited to 60 degrees.  A 10 percent 
rating is assigned for flexion limited to 45 degrees, and a 
20 percent rating is assigned for flexion limited to 30 
degrees.  Here, the clinical findings of record do not 
demonstrate that the criteria for a rating greater than 10 
percent have been met under Diagnostic Code 5260.  The 
pertinent examinations of record have revealed flexion at 
degrees ranging from 130 to 135 degrees, clearly not the 
degree of limitation required for a rating greater than 0 
percent under this diagnostic code.  The Board also notes 
that standard, or normal, range of motion of the knee is from 
0 degrees (on extension) to 140 degrees (on flexion).  See 
38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5261 provides a 0 percent rating for 
extension limited to 5 degrees.  A 10 percent rating is 
assigned for extension limited to 10 degrees and a 20 percent 
rating for extension limited to 15 degrees.  In the instant 
case, the collective medical evidence of record includes 
clinical findings of full extension to 0 degrees, and 
hyperextension of 5 degrees, definitely not the degree of 
limitation required for a rating greater than 0 percent under 
this diagnostic code.

Thus, since the  June 21, 1997 effective date of the grant of 
service connection for status post right knee meniscus tear, 
the veteran's right knee symptoms have consisted of minimal, 
if any range of motion loss with pain, and the veteran's 
subjective complaints of pain.  As X-rays reveal degenerative 
joint disease, and the criteria for a compensable evaluation 
under either Diagnostic Code 5260 or 5261 clearly are not 
met, the provisions of Diagnostic Code 5003 direct the 
assignment of a 10 percent rating for limitation of motion 
involving a single major joint.  The Board finds that, in 
this case, such a rating is appropriate even when considering 
functional loss due to pain and other factors as discussed in 
DeLuca.  The medical evidence of record, as well as the 
veteran's written arguments and testimony, clearly reflect 
the veteran's complaints of pain, and the most recent X-ray 
examination shows a finding of degenerative joint disease.  
When examined in November 1999, he was able to flex the knee 
to 130 degrees with pain noted only on the endpoint.  
However, the extent to which pain limits the veteran's motion 
is contemplated in the current 10 percent evaluation.  See 38 
C.F.R. § 4.59.  Further, there is no showing that the veteran 
experiences any functional loss in addition to that shown due 
to weakness, fatigability, or incoordination, nor is there 
any evidence greater limitation of motion due to pain on use, 
to include during flare-ups.  

The Board also finds that no higher evaluation is assignable 
under any other potentially applicable diagnostic code.  As 
indicated above Diagnostic Code 5256, pursuant to which 
ankylosis is evaluated, is not applicable.  Likewise, in the 
absence of any objective evidence dislocation of semilunar 
cartilage, or impairment of the tibia or fibula, Diagnostic 
Codes 5258 and 5262, respectively (the only other diagnostic 
codes that authorize assignment of more than a 10 percent 
evaluation), are not applicable.

Additionally, while the veteran's disability was, 
historically, evaluated under the provisions of Diagnostic 
Code 5257, the disability picture presented does not involve 
the criteria considered when applying Diagnostic Code 5257.  
The VA examination report of November 1999 and the March 2000 
and July 2002 personal hearing testimony do reflect the 
veteran's complaints of instability.  However, the objective 
clinical findings of record are negative for findings of 
instability or subluxation.  For example, the VA examination 
of November 1999 notes that the examiner was unable to find 
any loose ligaments, and the VA outpatient treatment record 
and private physician report from August 2002 both note that 
the ligaments appeared stable.  Hence, Diagnostic Code 5257 
is not applicable in this case.  Furthermore, in the absence 
of evidence of arthritis and instability in this case, there 
is no basis for assignment of two separate evaluations for 
the veteran's right knee.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 
1998).  

The above determination is based on applicable provisions of 
VA's schedule for rating disabilities.  Additionally, 
however, there is no showing that, at any stage since the 
June 1997 effective date of the grant of service connection, 
the service-connected right knee disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board acknowledges the veteran's hearing testimony and 
complaints of right knee pain.  However, the disability has 
not been objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those outlined above, the Board is not 
required to refer the claim for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that, 
since the June 1997 effective date of the grant of service 
connection for right knee disability, the overall disability 
picture, as reflected in the pertinent medical evidence of 
record, does not meet the criteria for a rating in excess of 
10 percent.  Since that evaluation is consistent with the 
greatest degree of disability shown since the effective date 
of the grant of service connection, there is no basis for 
staged rating (see Fenderson), and the claim for a higher 
initial evaluation must be denied.  In reaching this 
decision, the Board has considered the applicability of the 
benefit-of-the-doubt-doctrine.  However, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

ORDER

An initial evaluation in excess of 10 percent for status-post 
right knee meniscus tear is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

